NUMBER 13-22-00407-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                             IN RE JOSE ALFREDO JIMENEZ


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                  Before Justices Longoria, Hinojosa, and Silva
                   Memorandum Opinion by Justice Hinojosa1

        On September 1, 2022, Jose Alfredo Jimenez, who is incarcerated, filed a pro se

petition for writ of mandamus raising complaints regarding ineffective assistance of

counsel, the denial of court access, due process and equal protection violations, and

unjust imprisonment. 2 Jimenez ultimately requests that we direct the trial court to review


        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
        2 Jimenez contends, in part, that he is innocent and has been unjustly imprisoned. We note that
the intermediate appellate courts lack jurisdiction to grant writs of habeas corpus in criminal cases. See
TEX. GOV’T CODE ANN. § 22.221(d); Ex parte Braswell, 630 S.W.3d 600, 601–02 (Tex. App.—Waco 2021,
his motions regarding “[a]ctual [i]nnocence.”

       In a criminal case, to be entitled to mandamus relief, the relator must establish

both that the act sought to be compelled is a ministerial act not involving a discretionary

or judicial decision and that there is no adequate remedy at law to redress the alleged

harm. See In re Meza, 611 S.W.3d 383, 388 (Tex. Crim. App. 2020) (orig. proceeding);

In re Harris, 491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding) (per curiam);

In re McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the

relator fails to meet both requirements, then the petition for writ of mandamus should be

denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207,

210 (Tex. Crim. App. 2007) (orig. proceeding).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. See State ex rel. Young, 236 S.W.3d at 210; In re Pena, 619 S.W.3d 837, 839 (Tex.

App.—Houston [14th Dist.] 2021, orig. proceeding); see also Barnes v. State, 832 S.W.2d

424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a

pro se applicant for a writ of mandamus must show himself entitled to the extraordinary

relief he seeks.”). In addition to other requirements, the relator must include a statement

of facts and a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record. See generally TEX. R. APP. P. 52.3

(governing the form and contents for a petition). Further, the relator must file an appendix



orig. proceeding); In re Quinata, 538 S.W.3d 120, 120–21 (Tex. App.—El Paso 2017, orig. proceeding); In
re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam).
We further note that relator has previously made similar claims in a separate original proceeding. See
generally In re Jimenez, No. 13-22-00399-CR, 2022 WL 3693531, at *1–2 (Tex. App.—Corpus Christi–
Edinburg Aug. 25, 2022, orig. proceeding) (mem. op., not designated for publication).

                                                  2
and record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus,

the limited record, and the applicable law, is of the opinion that Jimenez has not met his

burden to obtain mandamus relief. Therefore, we deny the petition for writ of mandamus.

See TEX. R. APP. P. 52.8.



                                                              LETICIA HINOJOSA
                                                              Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
6th day of September, 2022.




                                            3